       Case 1:06-cr-00199-CCC Document 1940 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:06-CR-199
                                           :
             v.                            :   (Judge Conner)
                                           :
PETER DIAZ (14),                           :
                                           :
                   Defendant               :

                                       ORDER

      AND NOW, this 13th day of August, 2020, upon consideration of the motion

(Doc. 1932) for relief under Federal Rule of Civil Procedure 60(b) filed by defendant

Peter Diaz, and for the reasons set forth in the accompanying memorandum of

today’s date, it is hereby ORDERED that:

      1.     Diaz’s motion (Doc. 1932) for Rule 60(b) relief—which is actually a
             second or successive motion to vacate, set aside, or correct sentence
             pursuant to 28 U.S.C. § 2255—is DISMISSED without prejudice to his
             right to petition the United States Court of Appeals for the Third
             Circuit for permission to file a second or successive motion under
             Section 2255. See 28 U.S.C. § 2255 Rule 4(b), 9.

      2.     The court finds no basis to issue a certificate of appealability. See 28
             U.S.C. § 2253(c)(2); 28 U.S.C. § 2255 Rule 11(a).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
